Dissenting Opinion.
Roby, C. J.
The main opinion holds that an objection was properly sustained to the following question asked of the witness Lillie M. Shepherd: “Q. I will ask you, Mrs. Shepherd, if, on the 15th day of December, 1897, at your residence on Sherman avenue, in Cerealine town, in Marion county, Indiana, during the time that Dr. Eerguson was visiting you as you have described, if you didn’t make this statement to him, — didn’t you say to him that your lawyer, Mr. Beckett, had told you that you could make a great deal better case if you had an abortion; that you consented, but told him that you knew no doctor; that he told you he would send you a doctor; that when the doctor came he told you you were a good strong woman, and could have an abortion without it hurting you; that the doctor said he would leave the medicine at Mr. Beckett’s office; that your husband went to the office several times for it, but could find no one who knew anything about it; and didn’t the doctor then say to you that there was great danger in having an abortion, as it might cause your death; and didn’t you then state that you wanted to do right, but that you were poor and the temptation was very great; and didn’t you in that conversation further say that you had been so worried and annoyed over the abortion and over the case that you had become *204nervous, and unable to sleep at night on account of it ?” The' objection made to the question was as follows: “The plaintiff objects to the question for the reason it asks the witness to state a matter which is privileged and confidential under the statute, and discloses matters between a physician and his patient.”
The question was asked upon cross-examination. No offer to prove was therefore necessary in ofder to make the exception effective here. At common law physicians were not privileged. In this jurisdiction the privilege is created by the following statute: “The following persons shall not be competent witnesses: * * * Fourth, physicians, as to matter communicated to them, as such, by patients iff the course of their professional business or advice given in such cases.” §505 Burns 1901. The construction invariably given by the courts to this statute has been broad and liberal in the furtherance of its purpose. Brackney v. Fogle, 156 Ind. 535, and authorities cited. The witness to whom'the question was asked was not a physician. Treating the statute as applicable, as has been done by the parties, and without intimating any opinion, on the subject otherwise, I am constrained to dissent from the conclusion reached. Had the question been answered in the affirmative, the answer so given might have been one step in the proving a then intention on the part of the witness to commit a crime.
The statute provides that “Every woman who shall solicit of any person any medicine, drug, or substance, or thing whatever, and shall take the same, or shall submit to any operation or other means whatever, with intent thereby to procure a miscarriage (except when by physician for the purpose of saving the life of mother or child), shall be fined not more than $500 nor less than $10, and imprisoned in the county jail not more than twelve months nor less than thirty days; and any person who, in any manner whatever, unlawfully aids or assists any such woman to a violation of *205this section shall he liable to the same penalty.” §1997 Burns 1901.
The purpose of the act does not exclude communications made by parties while engaged in planning to commit crime or fraud. “There is no privilege in the case which I have suggested of a party consulting another, a professional man, as to what may afterwards turn out a crime or fraud, and the best mode of accomplishing it.” Reg. v. Cox, L. R., 14 Q. B. D. 153.
In Hauk v. State, 148 Ind. 238, the appellant was convicted of the crime of producing an abortion. §1996 Burns 1901. The physician who attended the woman at the time of her miscarriage testified, over objection, to facts learned while thus acting. The court, in holding that the defendant had no right to evoke the privilege conferred by §505, supra, state: “The statute can not be so construed as to permit a party charged with crime, to invoke it as a weapon of defense in his own favor, instead of its being used as protection for his victim.”
“Professional communications are not privileged, when such communications are for an unlawful purpose, having for their object the commission of crime.” State v. Smith, 99 Iowa 26, 30, 68 N. W. 428, 61 Am. St. 219; State v. Kidd, 89 Iowa 54, 56 N. W. 263; Hewitt v. Prime, 21 Wend. 77; Pierson v. People, 79 N. Y. 424, 35 Am. Rep. 524; Hageman, Privileged Com., §126.
A woman proposing to procure an abortion ought to have no privilege therein. The act is made a. crime by statute. It is none the less a crime because of its also being one step in the consummation of a fraud. I do not see any reason in discriminating between civil and criminal cases in this regard. 3 Rice, Evidence, §208.
The effect of the privilege has been carried to the extreme limit in deprecating its extension further. 1 Green-leaf, Evidence (16th ed.), §247a, uses the following language: “The chief classes of litigation in which it is in*206voked are actions on policies of life insurance, where the deceased’s misrepresentations as to health are involved; actions for corporal injuries, where the plaintiff’s hodily condition is to be ascertained; and testamentary actions, where the testator’s mental condition is in issue. In all of these cases the medical testimony is The most vital and reliable,’ The most important and decisive,’ and is absolutely needed for the purpose of learning the' truth. In none of .them is there any reason for the party to conceal the facts except to perpetrate a fraud upon the opposing party, and in the first two of these classes the advancement of fraudulent claims is notoriously common. In none of these cases need there be any fear that the absence of the privilege will subjectively hinder people from consulting physicians freely (which is, as we have seen, the true reason for maintaining the privilege for clients of attorneys) ; the injured person would still seek rfiedical aid, the insured person would still submit to a medical examination, and the dying testator would still summon physicians to his cure. In litigation about wills, policies, and personal injuries, the privilege, where it exists, is known in practice to be a serious obstacle to the ascertainment of truth and a useful weapon for those interested in suppressing it. Any extension of it to other jurisdictions is to be earnestly deprecated.”
A new trial of this cause will tend, in my opinion, to the procurement of justice, and I therefore dissent from the main opinion upon the proposition stated.